t c memo united_states tax_court anthony and gloria donnora petitioners v commissioner of internal revenue respondent docket no filed date r determined deficiencies and fraud additions to tax against h and w for and r’s answer asserts in par affirmative allegations of fraud against both h and w r’s answer also asserts in par information regarding h’s conviction under sec_7201 i r c for and and contends that h is collaterally estopped to deny civil tax_fraud for these years ps’ reply responds to par collateral_estoppel of r’s answer but ignores par under rule c of the tax_court rules_of_practice procedure the affirmative allegations in par are deemed admitted r filed a motion for summary_judgment on the entire case based on h’s convictions and the par assertions deemed admitted ps moved for leave to file an amended reply in order to deny certain of the overlooked affirmative allegations in r’s answer r concedes that if we grant ps’ motion for leave to file an amended reply then r is not entitled to summary_judgment but contends that we should grant partial summary_judgment as to h because h is collaterally estopped by his criminal convictions from denying that h had an underpayment_of_tax for each of the years in issue and this underpayment was due to fraud held ps’ motion for leave to file an amended reply will be granted rule a of the tax_court rules_of_practice procedure held further h is collaterally estopped from denying that h had an underpayment_of_tax for each year in issue and this underpayment was due to fraud r’s summary_judgment motion will be granted to the extent of this collateral_estoppel in all other respects r’s summary_judgment motion will be denied rule of the tax_court rules_of_practice procedure moshe schuldinger for petitioners alan r peregoy for respondent memorandum opinion chabot judge the instant case is before us on petitioners’ motion under rule for leave to file an amended reply and on respondent’s motion under rule for summary_judgment background--procedure notice_of_deficiency petition respondent determined deficiencies in federal individual income_tax and additions to tax under sec_6653 unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure unless indicated otherwise all section references are continued fraud substantial_understatement of tax_liability and fraud against petitioners as follows year deficiency additions to tax sec_6653 sec_6661 sec_6663 dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number petitioners anthony and gloria donnora hereinafter sometimes referred to as anthony and gloria respectively invoked this court’s jurisdiction by filing a timely petition from the notice_of_deficiency disputing the entire amounts of the deficiencies and additions to tax answer respondent filed an answer to the petition including specific allegations with regard to the fraud determinations in paragraph of the answer respondent alleges among other things that both anthony and gloria failed to deposit substantial amounts of the cash receipts of forkston fireworks mfg co inc hereinafter sometimes referred to as forkston into forkston’s bank account used the undeposited cash receipts for personal expenses and failed to inform their accountant of the undeposited forkston cash receipts further in paragraph respondent alleges that petitioners’ extensive use of cash and continued to sections of the internal_revenue_code_of_1986 as in effect for the years in issue diversion of large amounts of forkston’s cash receipts for their personal_use was fraudulent with intent to evade tax further in paragraph respondent alleges that as a result of petitioners’ diversion of part of forkston’s cash receipts to their personal_use petitioners understated their taxable_income and their tax_liabilities by the amounts shown in table table understatement of understatement of year taxable_income tax_liability dollar_figure dollar_figure big_number big_number big_number big_number these are the same amounts as those in the notice_of_deficiency in paragraph respondent also alleges that anthony was convicted under sec_7206 for aiding and assisting in the filing of false income_tax returns for forkston for and sec_7206 fraud and false statements any person who-- aid or assistance --willfully aids or assists in or procures counsels or advises the preparation or presentation under or in connection with any matter arising under the internal revenue laws of a return affidavit claim or other document which is fraudulent or is false as to any material matter whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such return affidavit claim or document in paragraph respondent alleges that anthony was convicted under section criminal tax_fraud for his and joint tax returns and that as a result anthony is estopped to deny civil_fraud as to and paragraph of the answer is three pages long paragraph is six pages long reply petitioners filed a reply admitting that anthony had been convicted of criminal tax_fraud as to their and joint tax returns but denying the estoppel subparagraphs of paragraph as follows h - i denies that the respondent sic is liable for the additions to the tax imposed by sec_6653 for and by sec_6663 for and as determined by respondent on the statutory_notice_of_deficiency for the reason that the respondent sic is not liable for tax for the years in issue to which such penalties would attach the reply failed to admit or deny any of the allegations in paragraph of the answer rule c motions sec_7201 attempt_to_evade_or_defeat_tax any person who willfully attempts in any manner to evade or defeat any_tax imposed by this title or the payment thereof shall in addition to other penalties provided by law be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure dollar_figure in the case of a corporation or imprisoned not more than years or both together with the costs of prosecution about weeks after the reply was filed the instant case was noticed for trial under rule c if a reply is filed then affirmative allegations in the answer that are not expressly denied are deemed admitted about weeks after the instant case was noticed for trial respondent filed a motion for summary_judgment based on the deemed admissions petitioners filed a motion for leave to file an amended reply and a response to respondent’s summary_judgment motion petitioners concede that anthony is collaterally estopped from denying liability for fraud additions to tax but contend that anthony is not estopped from contesting the amounts of the rule c provides in pertinent part as follows rule reply c effect of reply or failure thereof where a reply is filed every affirmative allegation set out in the answer and not expressly admitted or denied in the reply shall be deemed to be admitted where a reply is not filed the affirmative allegations in the answer will be deemed denied unless the commissioner within days after expiration of the time for filing the reply files a motion that specified allegations in the answer be deemed admitted in this motion respondent states that respondent determined in the notice_of_deficiency that there was a substantial_understatement addition_to_tax of dollar_figure for the tax_year ended date in the notice_of_deficiency respondent actually determined the amount of this addition_to_tax is dollar_figure about percent of the determined deficiency of dollar_figure we regard respondent’s statement on motion to be a typographical error and not a claim under sec_6214 for an increased deficiency or for an increased addition_to_tax deficiencies and thus the amounts of the fraud additions to tax respondent concedes that if the court grants petitioners’ amended reply motion then summary_judgment is not proper but contends that respondent will be entitled to partial summary_judgment that anthony is collaterally estopped to deny that he is liable for fraud additions to tax and there are underpayments of tax on his joint tax returns for and our findings are based entirely on those matters that are admitted in the pleadings or that are admitted or deemed admitted in the motion papers in the instant case background--facts anthony and gloria are husband and wife they were residents of mehoopany pennsylvania when the petition was filed in the instant case during the years in issue petitioners were shareholders7 and employees of forkston forkston was engaged in the business of selling fireworks to the public anthony was indicted and tried for criminal tax_fraud under sec_7201 and for aiding or assisting the filing of false tax returns under sec_7206 the criminal tax_fraud charges were as to petitioners’ and joint tax returns the false tax_return charges were as to forkston’s the parties’ pleadings do not indicate the percentages of forkston that anthony and gloria each owned and tax returns a jury convicted anthony of all these sec_7201 and sec_7206 charges discussion rule a --amended reply rule a provides that after a case has been noticed for trial a party may amend a reply only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires in the instant case respondent has not consented to petitioners’ proposed amended reply petitioners contend that justice requires the court to allow the proposed amended reply because petitioners inadvertently failed to deny the affirmative allegations in paragraph of the answer and petitioners should be permitted to litigate the amount of their tax_liabilities respondent contends that respondent’s counsel had drawn petitioners’ counsel’s attention to rule and the desirability rule a provides in pertinent part as follows rule amended and supplemental pleadings a amendments a party may amend a pleading once as a matter of course at any time before a responsive pleading is served if the pleading is one to which no responsive pleading is permitted and the case has not been placed on a trial calendar then a party may so amend it at any time within days after it is served otherwise a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires of petitioners’ responding to the affirmative allegations of fraud in the answer and that this was only days before the reply was filed respondent argues from this that petitioners’ failure to deny the affirmative allegations was not an inadvertent mistake respondent also asserts that if petitioners are allowed to amend their reply and if the court then denies respondent’s summary_judgment motion then discovery will be required respondent argues that so little time remained for discovery before the then-impending trial date that respondent will be prejudiced if petitioners are allowed to amend their reply we agree with petitioners that they should be allowed to file an amended reply the first three sentences of rule a set forth supra note are derived from frcp a and reflect a liberal attitude toward amendment of pleadings explanatory note to rule a 60_tc_1089 this court has looked to cases decided under rule a of the federal rules of civil procedure for guidance on the interpretation of rule a 89_tc_1081 rule a of the federal rules of civil procedure also states that leave to amend shall be freely given when justice so requires rule a of the federal rules of civil procedure reflects a generous attitude toward amendment however the leave petitioners seek is not a matter of right but is within the discretion of the court 401_us_321 371_us_178 kramer v commissioner t c pincite 84_tc_985 the trial court’s ruling on this matter will not be reversed unless the trial_court abuses its discretion 705_f2d_1515 9th cir law v commissioner t c pincite denials of motions for leave to amend are generally based on undue delay and the possibility of bad faith wood v santa barbara chamber of commerce inc f 2d pincite kramer v commissioner t c pincite see 937_f2d_859 3d cir in determining the justice of a proposed amendment we must examine the particular circumstances in the case before us for the exercise of discretion may never be arbitrary and must be controlled by sound reason and fairness ’ law v commissioner t c pincite quoting 43_bta_721 petitioners’ counsel should have seen paragraph in the answer although paragraph is twice as long as paragraph paragraph covers all the income adjustments and applies to both petitioners while paragraph covers collateral_estoppel as to only anthony and only as to one issue if paragraph is ignored then paragraph hardly matters thus it is clear that if a reply was to be filed at all see second sentence of rule c supra note then paragraph must be dealt with yet petitioners’ counsel filed a reply that dealt with paragraph in some detail but ignored paragraph respondent does not suggest that petitioners or their counsel had any improper purpose in ignoring paragraph we do not discern from the record any improper purpose we conclude that petitioners’ failure to deny the affirmative allegations in paragraph of the answer was inadvertent because of the critical role these paragraph allegations play in the instant case as emphatically shown by respondent’s motion for summary_judgment based largely on these allegations justice would be served by allowing petitioners to deny the paragraph allegations or some of them unless such denial would be unduly prejudicial to respondent in the instant case petitioners’ proposed amendment seeks to deny important allegations stated in respondent’s answer and deemed admitted by petitioners’ failure to deny the allegations in petitioners’ reply a pleading may be amended to withdraw a previous admission where the other party is not prejudiced see also 562_f2d_537 8th cir the burden is on the party opposing the amendment to show such prejudice cf kramer v commissioner t c pincite respondent contends that due to the then-impending trial date respondent would be prejudiced if petitioners are allowed to amend their reply however the instant case was stricken from the then-impending trial session both sides will have an adequate opportunity to do the necessary informal consultation and if appropriate formal discovery before the instant case is tried we conclude that respondent will not be unduly prejudiced by this court’s allowing petitioners to amend their reply accordingly we conclude that petitioners will be allowed to amend their reply to deny respondent’s affirmative allegations we hold for petitioners on this issue rule 121--summary judgment the parties appear to be essentially in agreement about the application of collateral_estoppel and summary_judgment in light of our conclusion that petitioners are to be permitted to amend their reply and so it is not necessary to discuss in detail the operation of these doctrines because of his conviction of criminal tax_fraud under sec_7201 for each of the years and anthony is estopped to deny that he committed civil tax_fraud for within the meaning of sec_6653 and for and within the meaning of sec_6663 e g 43_tc_50 affd 360_f2d_358 4th cir respondent contends that partial summary_judgment should also be granted because anthony is collaterally estopped from denying that there is an underpayment of his joint tax_liability for and the underpayment need not be addressed separately because under sec_6653 for and sec_6663 for and the existence of an underpayment is an element of fraud both sides recognize that anthony is permitted to litigate the amount of the underpayment also based on the materials thus far submitted it does not appear that gloria is estopped from disputing any matter that relates to her liability in the instant case including if it turns out to be relevant anthony’s fraud 360_f2d_353 4th cir 53_tc_287 respondent also contends that partial summary_judgment should be granted to collaterally estop anthony from denying that there was a willful omission_of_income on forkston’s income_tax return this contention is raised for the first time in respondent’s reply to petitioners’ response to respondent’s motion for summary_judgment the collateral_estoppel portion of respondent’s answer par did not refer to any conviction of anthony relating to sec_7206 respondent’s initial summary_judgment motion papers did not refer to any conviction of anthony relating to sec_7206 in connection with any collateral_estoppel argument we will not allow this expansion of respondent’s contentions at this stage of the proceedings if this issue is relevant to the instant case see 91_tc_273 84_tc_636 then it will have to be presented at an appropriate time when petitioners will have a practical opportunity to respond a related motion in a companion case is discussed in our opinion in forkston fireworks mfg co v commissioner tcmemo_1998_188 accordingly we conclude that respondent is entitled to partial summary_judgment that anthony is estopped to deny that he committed civil tax_fraud for each of the years and in all other respects respondent’s summary_judgment motion will be denied an appropriate order will be issued granting petitioners’ motion for leave to amend their reply an appropriate order will be issued granting respondent’s motion for summary_judgment but only to the extent described hereinabove and denying respondent’s motion for summary_judgment in all other respects
